 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    DAVID ALLEN GILLUM,

 9                               Plaintiff,                  CASE NO. 2:19-cv-01859-RSM-BAT

10            v.                                             ORDER DENYING MOTION TO
                                                             SUBPOENA JUDGE LUM
11    OWENS, et al.,

12                               Defendant.

13           On March 5, 2020, plaintiff filed a pro se motion to subpoena. Dkt. 27. The motion states
14   “[t]he plaintiff is requesting that the honorable Chief Judge Lum is subpoenaed to come and
15   testify on plaintiff’s behalf as a key witness. His testimony has great merit for plaintiff to prove
16   burden of proof.” Id. The Court declines to grant the motion for the following reasons:
17           1.      The motion requests Judge Lum testify at plaintiff ’s trial. However, no trial date
18   has been set and the motion is therefore premature.
19           2.      Federal Rule of Civil Procedure 45 governs the issuance of a civil subpoena. If
20   plaintiff seeks a subpoena, he must (a) request the clerk of court issue him the subpoena form;
21   (b) properly serve the subpoena upon Judge Lum and file proof of proper service in this Court;
22   and (c) indicate in the subpoena the place and time of compliance, i.e., the trial date and location
23   of the court.


     ORDER DENYING MOTION TO SUBPOENA
     JUDGE LUM - 1
 1          For the foregoing reasons, the Court ORDERS: The motion to subpoena Judge Lum,

 2   Dkt. 27, is hereby DENIED. If plaintiff seeks to subpoena Judge Lum to testify at his trial, he

 3   must wait until a trial date has been set. Plaintiff shall not file a motion with the court requesting

 4   the court subpoena Judge Lum to appear at trial. Rather as set forth in Rule 45, plaintiff must

 5   request the clerk of court issue a subpoena. Upon issuance of the subpoena, plaintiff must

 6   properly serve Judge Lum and file proof of service.

 7          DATED this 10th day of March, 2020.

 8

 9                                                                  A
                                                            BRIAN A. TSUCHIDA
10                                                          Chief United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO SUBPOENA
     JUDGE LUM - 2
